Citation Nr: 1141209	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  98-07 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial compensable evaluation for pes planus of the left foot.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from September 1989 to November 1992, and from October 1994 to December 1996. 

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in June 1997 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Creek, which, in pertinent part, granted service connection for pes planus, left foot, with a 0 percent rating, effective December 14, 1996.  The RO in Reno, Nevada, currently has jurisdiction of the Veteran's claim file.  

The Veteran testified before a Veterans Law Judge (VLJ) at a video-conference hearing at the RO in August 2001.  A transcript of the hearing is of record.  The VLJ before whom the Veteran testified in August 2001 is no longer a Board employee.  The Veteran was offered the opportunity to present testimony again, and he testified before the undersigned VLJ at Board hearing at the RO in February 2008.  A transcript of the hearing is of record.  

The Veteran's claim has been remanded several times by the Board, most recently in September 2010, for additional development, which has been accomplished.  


FINDING OF FACT

The Veteran's pes planus of the left foot is characterized by moderate, but not severe, symptoms such as marked deformity, accentuated pain, swelling, and callosities.






CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent for pes planus of the left foot, but no more, have been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 4.3 , 4.7, 4.71a, Diagnostic Code (DC) 5276 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The rating decision that is the basis of this appeal was already decided prior to the enactment of the current § 5103(a) requirements in 2000.  Where, as here, the § 5103(a) notice was not mandated at the time of the initial decision, the RO did not err in not providing such notice.  Rather, a Veteran has the right to a content complying notice and proper subsequent VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  April 2004 and March 2006 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently re-adjudicated in numerous supplemental statements of the case (SSOCs), including most recently in August 2011. 

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  Numerous adequate VA examinations were conducted to assess the severity of the Veteran's disability; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was also given the opportunity to present testimony to the Board. 

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Analysis

The Veteran seeks a compensable evaluation for his pes planus of the left foot.  At his February 2008 Board hearing he testified that he suffers from foot pain and uses custom made orthotics.  The Veteran also submitted a pair of his shoes, which are contained in a box associated with the claim file.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102 , 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection, or on appeal of a subsequent denial of an increased rating, it may be found that are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rating a musculoskeletal disability, functional loss due to pain is a factor.  Other factors include less movement than normal, weakened movement, excess fatigability, pain on movement, and painful motion.  38 C.F.R. § 4.40 , 4.45, and 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Veteran was granted service connection for pes planus, left foot, with a 0 percent evaluation, effective December 14, 1996, under 38 C.F.R. § 4.71a, DC 5276, in the rating decision on appeal. 

Diagnostic Code 5276 provides ratings for acquired flatfoot or pes planus.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as non-compensable (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling whether it is bilateral or unilateral.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 


VA treatment records dated in February 1997, notes that the Veteran complained of pain in both feet and was told in service he had problems with the arches of his feet.  He is more comfortable in soft soled shoes.  He was given an assessment of bilateral hallux valgus and flat foot.  It was noted that he would go to an orthopedic consult and is to take over the counter pain medicine.  

A VA examination was conducted in December 2006.  The examiner noted a review of the Veteran's claim file.  The examiner noted that the Veteran was given prosthetic arch supports and Ibuprofen during service.  The examiner noted further that the Veteran was seen in February 1997 at a VA orthopedic clinic with foot pain and was diagnosed with flat feet and hallux valgus, but was a no-show at appointments in September and December 1997.  Currently, the Veteran reports chronic left foot pain in the left arch to heel.  His pain in exacerbated by prolonged standing, walking, or running and relieved by resting.  He is not currently being treated by a podiatrist.  He is not currently wearing arch supports, but reports that he has some at home in his other shoes.  In the past 12 months the Veteran missed approximately 2-3 days because of foot pain.  He was laid off from his job as a street sweeper because business was slow.  He can walk half a mile before requiring rest and reports that he has loss of balance because of left foot pain.  He has difficulty with prolonged standing and walking and he cannot run or play sports.  A physical examination was conducted.  His feet had no erythremia, scars, masses, callosities, ulcerations, or unusual wear patterns.  Bilateral, tender, hallus valgus deformities with bunions were noted.  No flat feet or hammer toes.  No interdigital macerations or scales on the feet.  No edema or sort tissue swelling of the feet.  Tenderness on palpation of the dorsal and plantar surfaces of both feet and great toes (bunions).  No evidence of ankle effusions.  A diagnosis of hallux valgus of the left foot and no pes planus was given.  

A VA examination was conducted in November 2008.  The examiner noted a review of the Veteran's claim file.  The examiner noted that during service the Veteran was diagnosed with plantar fasciitis requiring inserts and had hallux valgus of the feet.  The Veteran works full time as a bus driver for Coach USA.  He continues to have foot pain, especially when walking.  On rest he experiences decreased pain.  The examiner noted that the condition is constant, that the Veteran uses insert supports in his shoes, and he can walk at least a mile on flat level land.  A physical examination of the feet was conducted.  The examiner noted that the Veteran's feet are symmetrical with bilateral hallux valgus.  There is palpatory tenderness to the plantar fascia, and active and passive movement of the hind, mid, and fore foot causes pain.  There are no calluses, skin breakdown, or unusual shoe wear bilaterally.  There are no vascular or skin changes.  There is no high arch, hammertoes, claw foot or other deformity.  In weightbearing and non-weightbearing stances the alignment of the Achilles tendon is in 5 degrees of valgus angulation and correctable with manipulation.  Hallux valgus deformity was present.  Diagnoses of bilateral hallux valgus, bilateral plantar fascitis, and history of pes planus with overuse were given.  

A VA examination was conducted in December 2010.  The examiner noted a review of the Veteran's claim file.  The Veteran is working full time as a custodian.  The pain in his feet has worsened over the years.  He can no longer participate in running and basketball.  He reports losing 80 hours of work from foot pain per year.  Standing exacerbates his condition.  He uses orthotics and arches given to him through VA podiatry and they seem to help somewhat.  He wears his shoes out.  A physical examination was conducted.  He has no significant calluses, no hammertoes present, no clawfoot, and in weight bearing and non-weight bearing stances the alignment of his Achilles tendon is normal.  His hallux valgus abnormality is about 35 degrees bilaterally.  Examination of the arches and plantar aspect of the foot reveals significant pain and tenderness along the entire plantar fascia with the left being greater than the right.  The examiner reviewed diagnostic studies of the Veteran's feet.  Diagnoses of bilateral hallus valgus, bilateral plantar fascitis, and pes planus, which appears to be worse since his last examination, were given.  The examiner also opined that the aforementioned left foot conditions are likely the result of his military service and show progression of foot disease.  

The symptoms listed above most nearly approximate the criteria for a 10 percent evaluation rather than the Veteran's current 0 percent evaluation.  Under 38 C.F.R. § 4.71a, DC 5276, mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as 0 percent disabling, and moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, is rated 10 percent disabling.  The medical evidence of record consistently shows that the Veteran's pes planus of the left foot requires the use of orthotics, but that he still has pain in his left foot when standing, walking, or playing sports.  Because it is clear that the Veteran's pes planus causes pain that is not alleviated by built up shoes or arch supports, his pes planus is of greater severity than mild, which is assigned for his current 0 percent rating.  See 38 C.F.R. § 4.71a, DC 5276.  

Additionally, the November 2008 VA examination report notes that the Veteran's alignment of his Achilles tendon is 5 degrees of valgus angulation that is correctable with manipulation, which indicates that his pes planus involves some impairment or abnormality of the tendo Achillis, which is one of the criteria listed for a 10 percent rating under 38 C.F.R. § 4.71a, DC 5276.  

Therefore, although the Veteran does not meet all of the specific criteria for a 10 percent rating for his pes planus, because his disability is more severe than mild under 38 C.F.R. § 4.71a, DC 5276, and because his pes planus is shown to be productive of pain on use of the feet and manipulation during VA examination and involves his tendo Achillis, a 10 percent rating is warranted under DC 5276.  38 C.F.R. § 4.71a.  

A higher 20 percent rating is warranted for severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, for unilateral disability.  The competent medical evidence of record does not show objective evidence of marked deformity of the left foot such as pronation or abduction, accentuated use of the left foot, swelling on use, or characteristic callosities of the left foot.  The competent evidence does show that the Veteran's left foot is painful, however this symptom alone is contemplated in his current 10 percent evaluation and does not warrant a 20 percent rating under DC 5276 in the absence of the other symptoms of the type or severity noted in DC 5276 for a rating in excess of 10 percent for pes planus.  38 C.F.R. § 4.71a.     

Because a higher 20 percent rating is not warranted, an even higher 30 percent rating for pronounced flatfoot is not warranted.  38 C.F.R. § 4.71a, DC 5276. 

The disabling effects of pain have been considered in evaluating the Veteran's service-connected pes planus of the left foot, as indicated in the above discussions.  See DeLuca, supra.  The Veteran's complaints of pain during his VA examinations, and the examiner's observations of pain and painful motion, were considered in the level of impairment and loss of function attributed to his disability. 

At no time during the pendency of this claim has the Veteran's pes planus of the left foot met or nearly approximated the criteria for a rating in excess of 10 percent, and staged ratings are not for application.  See Hart, 21 Vet. App. at 505. 

The Veteran is competent to report foot symptoms, such as pain, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to make medical determinations regarding whether he has the specific criteria required for a higher rating, such as accentuated use of the foot or characteristic callosities, as he is not a medical professional and his opinion is far outweighed by the detailed opinions provided by the VA medical professionals, which demonstrate that the criteria for a rating of 10 percent, but no more, for his pes planus disability have been met.  Nor are his shoes probative of whether he meets the criteria for a 20 percent evaluation as required by the rating criteria.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a. 

The preponderance of the evidence is against a rating in excess of 10 percent for pes planus of the left foot; there is no doubt to be resolved; and a rating in excess of 10 percent for pes planus of the left foot is not warranted.  

Nor is extra-schedular consideration for his service-connected pes planus of the left foot warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id. If not, the second step is to determine whether the claimant' s exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant' s disability picture requires the assignment of an extra-schedular rating.  Id.  

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms such as foot pain that the Veteran describes, and the findings made by the various health professionals are the symptoms included in the criteria found in the rating schedule for pes planus.  The Veteran reported that he missed 80 hours of work from foot pain during his December 2010 VA examination.  He submitted an employment record indicating that he took sick leave on numerous occasions in 2010.  The Veteran claims he took this sick leave for foot pain which radiates to his knees, legs, and back, and claims it amounts to 80 hours; however, there is no medical evidence supporting this and such is not reflected in the evidence he submitted.  Regardless of whether the Veteran's left foot pes planus, by itself, interferes with his employment, the schedular criteria  are adequate; his absences from work do not rise to the level of marked interference with employment; and the other two steps in the analysis of extra-schedular ratings need not be reached.  

Finally, an inferred claim for a total disability rating based on individual unemployabilty (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  Although the Veteran has reported that he has missed 80 hours of work due to his pes planus of the left foot in 2010, a December 2010 VA examination report notes that he is working full time doing custodial work.  As the record does not show the Veteran has been rendered unemployable as a result of his service connected disability because he is, in fact, working full time, an inferred TDIU claim is inapplicable. 



ORDER

Entitlement to an initial 10 percent evaluation for pes planus of the left foot, but no more, is granted.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


